Citation Nr: 0019539	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  98-17 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Determination of an initial rating for post-operative 
bilateral breast reduction with left silicone implant and 
bilateral microcalcifications.

3.  Determination of an initial rating for chronic asthma and 
bronchitis.

4.  Determination of an initial rating for hiatal hernia.

5.  Determination of an initial rating for residuals of 
cervical strain with scoliosis, disc bulging, and 
degenerative narrowing.

6.  Determination of an initial rating for residuals of 
lumbar strain with left radiculopathy, scoliosis, and minimal 
arthritis.

7.  Determination of an initial rating for patellofemoral 
syndrome, left knee.

8.  Determination of an initial rating for migraine 
headaches.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's spouse


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from March 1990 to March 1998.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the veteran's claims on 
appeal.  The veteran appealed that decision to the BVA and 
the case was referred to the Board for appellate review.  

The issues of determination of the initial ratings for post 
operative bilateral breast reduction with left silicone 
implant and bilateral microcalcifications, chronic asthma and 
bronchitis, and residuals of cervical strain with scoliosis, 
disc bulging, and degenerative narrowing, are addressed in 
the remand portion of this decision.




FINDINGS OF FACT

1.  Sinusitis was diagnosed repeatedly in service, and was 
diagnosed shortly after separation from  service.

2.  Prior to November 16, 1998, hiatal hernia was manifested 
by pyrosis, or heartburn, but not by persistently recurrent 
epigastric distress with dysphagia and regurgitation 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.

3.  From November 16, 1998, hiatal hernia has been manifested 
by pyrosis, dysphagia to solids, and regurgitation, but not 
by persistently recurrent epigastric distress accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.

4.  Residuals of lumbar strain with left radiculopathy, 
scoliosis, and minimal arthritis, are manifested by 
characteristic pain on motion, but not by muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in a standing position.  In addition, residuals 
of lumbar strain with left radiculopathy, scoliosis, and 
minimal arthritis, are manifested by mild symptoms of 
intervertebral disc syndrome and not by moderate symptoms 
with recurring attacks.

5.  Patellofemoral syndrome, left knee, is manifested by a 
stable knee and no observable impairment of gait, with no 
objective evidence of recurrent subluxation or lateral 
instability.  

6.  Migraine headaches are manifested by frequent, quite 
debilitating attacks that reach migraine headaches in 
intensity, are productive of a dull pain with occasional 
nausea, but are not productive of prostrating attacks, while 
also being in part due to at least two other service-
connected disabilities.





CONCLUSIONS OF LAW

1.  Sinusitis was incurred in service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).

2.  Prior to November 16, 1998, the schedular criteria for a 
compensable evaluation for hiatal hernia had not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (1999); Fenderson v. West, 12 Vet. App. 
119 (1999).

3.  From November 16, 1998, the schedular criteria for a 10 
percent evaluation for hiatal hernia have been met; however, 
the criteria for a 30 percent evaluation have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (1999); Fenderson v. West, 12 Vet. App. 
119 (1999).

4.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of lumbar strain with left 
radiculopathy, scoliosis, and minimal arthritis, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§  4.40, 4.45. 4.59, 4.71a, Diagnostic Code 5295-5293 
(1999).

5.  The schedular criteria for a compensable evaluation for 
patellofemoral syndrome, left knee, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45. 4.71a, Diagnostic Code 5257 (1999).

6.  The schedular criteria for a 10 percent evaluation for 
migraine headaches have been met; however, the schedular 
criteria for an evaluation in excess of 10 percent have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.20, 4.124a, Diagnostic Code 8100 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Sinusitis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131.  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service medical records revealed that the veteran complained 
of sinus problems on numerous occasions in service.  
Sinusitis was diagnosed in June 1996, December 1991, and from 
February to October 1997.  The veteran's service separation 
examination did not detect any sinus abnormality.  A VA 
examination conducted in April 1998, one month after 
separation, similarly found no evidence of sinusitis.  VA 
treatment records from January 1999 reported an assessment of 
acute sinusitis that was not responsive to decongestants.  

Where a veteran has been diagnosed with a disorder in 
service, and files a claim for service connection for that 
disorder shortly after separation from service, the claim is 
well grounded even without a post-service diagnosis of the 
claimed disorder.  See Hampton v. Gober, 10 Vet. App. 481, 
482 (1997).  In the present case the veteran was repeatedly 
diagnosed with sinusitis in service, filed her claim less 
than a month after separation, and was in fact diagnosed with 
sinusitis less than a year after separation.  Under Hampton, 
therefore, the claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  In addition, the Board 
finds that, in view of the repeated diagnoses of sinusitis in 
service, the question of whether the sinusitis diagnosed in 
January 1999 is a continuation of the same disorder noted in 
service, or is an unrelated disorder, is in equipoise.  
Consequently, the Board considers that the total evidentiary 
record, to include the benefit-of-the doubt rule under 
38 C.F.R. § 3.102, warrants a grant of service connection for 
sinusitis. 

II.  Evaluations for Service-Connected Disabilities

The veteran is appealing the original assignment of 
disability evaluations following awards of service 
connection, and, as such, the claims for the increased 
evaluations are well-grounded.  38 U.S.C.A. § 5107(a); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, an 
appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved and 
contemplates staged ratings, where warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  After reviewing the record, 
the Board finds that no further action is necessary to meet 
the duty to assist the veteran with the development of 
evidence in connection with the claims addressed below.  38 
U.S.C.A. § 5107(a). 

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1999).  Where the schedule does not provide a noncompensable 
evaluation, such an evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (1999).  

A.  Hiatal Hernia

Under 38 C.F.R. § 4.115, Diagnostic Code (DC) 7346, a 30 
percent evaluation is warranted for hiatal hernia with 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 10 percent evaluation is warranted for two or more 
of the symptoms for the 30 percent evaluation of less 
severity.

Service connection for hiatal hernia was granted based on 
service medical records that showed repeated treatment for 
viral gastroenteritis, in addition to periodic complaints of 
lower abdominal pain, nausea with eating, headaches, and 
vomiting.  The veteran's separation examination report 
provided a history of indigestion.  

At the April 1998 VA examination, the veteran gave a history 
of heartburn radiating to the chest and said that she takes 
"a lot of Tums."  She did not report a history of vomiting, 
hematemesis or melena.  Her abdomen was soft and supple, 
there was no hepatosplenomegaly, no tenderness was elicited, 
and bowel sounds were active.  Fluoroscopy and film studies 
revealed the presence of a large hiatal hernia, with an 
otherwise normal esophagus.  

VA treatment records from November and December 1998 reported 
that the veteran was seeking evaluation for reflux associated 
with dysphagia to solids.  The records included a notation 
that the veteran had a large hiatal hernia with 
gastroesophageal reflux disease.  At a January 1999 personal 
hearing, the veteran testified that she was taking 
prescription Tagamet, and that her physician had told her to 
eat six small meals a day rather than three bigger meals and 
to avoid spicy and acidic foods.  She said that surgery had 
been discussed but that there were no plans to actually 
perform any surgery.  She further stated that she would 
sometimes get a gagging reaction to swallowing solid foods, 
and that around once or twice a week she would have to go to 
the bathroom "to get rid of it."  

Following a careful review of the evidence, the Board finds 
that the preponderance of the evidence is against a 
compensable evaluation for hiatal hernia, prior to November 
16, 1998.  Prior to this date, the medical evidence indicates 
that the veteran manifested just one of the symptoms listed 
under DC 7346, namely pyrosis, or heartburn.  There is no 
evidence that the veteran also had either dysphagia, 
regurgitation, substernal or arm or shoulder pain, or that 
symptoms were productive of considerable impairment of 
health.  As a compensable evaluation requires two or more of 
the symptoms listed, the preponderance of the evidence is 
against a compensable evaluation prior to November 16, 1998.

From November 16, 1998, the evidence shows that, in addition 
to pyrosis, the veteran also had dysphagia to solids.  In 
addition, the evidence also suggests regurgitation.  
Therefore, the criteria for a 10 percent evaluation under DC 
7346 are 

met.  The preponderance of the evidence, however, indicates 
that the disability picture presented by the veteran's hiatal 
hernia more closely approximates two or more of the symptoms 
for the 30 percent evaluation of less severity, than it 
approximates persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  

The Board notes that there is no medical evidence to suggest 
the presence of substernal or arm or shoulder pain, and no 
evidence to suggest that the veteran's epigastric distress 
results in considerable impairment of health.  Indeed, by the 
veteran's own testimony, the disability has done no more than 
cause her to alter her eating habits, and, once or twice a 
week, to have to go to the bathroom "to get rid of" food 
that will not go down.  While this is undoubtedly unpleasant 
and inconvenient, the Board does not find that this 
constitutes a considerable impairment of health.  For the 
above reasons, therefore, Board finds that, from December 17, 
1998, the preponderance of the evidence is against a 30 
percent evaluation for hiatal hernia.

B.  Lumbar Strain

Under 38 C.F.R. § 4.71a, DC 5293, a 20 percent evaluation is 
warranted for intervertebral disc syndrome with moderate 
symptoms, with recurring attacks, and a 10 percent evaluation 
is warranted for mild symptoms.  Under DC 5295, a 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position.  Characteristic 
pain on motion warrants a 10 percent evaluation.  In 
addition, the Board notes that, under DC 5003, degenerative 
arthritis established by X-ray findings are to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Under 5292, a 20 percent 
evaluation is warranted for moderate limitation of motion of 
the lumbar spine, and a 10 percent evaluation is warranted 
for slight limitation of motion.

Service connection for residuals of lumbar strain with left 
radiculopathy, scoliosis, and minimal arthritis, was granted 
by the RO based on service medical records that showed a 
diagnosis of low back strain from lifting a heavy object, the 
veteran's separation examination report that noted complaints 
of occasional low back pain, and the results of a VA 
examination.  The RO assigned a 10 percent evaluation.

The VA examination report noted that the veteran complained 
of "some pain, stiffness, and fatigability" in the back, 
with "a little bit of difficulty" with heavy repetitive 
lifting and bending, and "just an occasional flare-up," 
resulting in increasing back pain and "a little bit of leg 
pain associated with this."  In addition, she complained 
that prolonged sitting for more than an hour "bother[ed]" 
her back, leading to increased aching, soreness and 
stiffness.  She said that she wore a lumbar support "at 
times," and was able to perform normal daily activities.  

The examiner reported that the veteran could ambulate without 
difficulty, she was able to raise onto her toes and squat, 
and there was no observable kyphosis, scoliosis, or other 
deformity of the spine.  There was "some tenderness," at 
the dorsal lumbar junction, with "a little bit" of 
sacroiliac tenderness, but no muscle spasm was elicited.  
Flexion was to 85 degrees, extension was to 35 degrees, and 
lateral flexion and rotation were to 35 degrees bilaterally.  
Pain was noted at the extremes of motion.  X-rays revealed 
right scoliosis with minimal arthritis at the level of L4, 
L5. 

The veteran also received a VA neurological examination.  She 
complained of back pain that would come and go, with 
radiating pain down the left leg to the knee.  She stated 
that walking more than a block would cause increased back 
pain with radiating pain in the left leg.  The examiner noted 
that the veteran had hypesthesia of the left leg but not the 
foot.  The remainder of the neurological examination was 
within normal limits.  The diagnosis was left radiculopathy 
secondary to back condition with sensory loss.  An 
electromyograph (EMG) examination was ordered because of the 
sensory loss in the left leg.  The EMG revealed no 
lumbosacral radiculopathy.  


The veteran testified that she was unable to bend very well, 
in part due to her back, but also in part due to 
"debilitating pain" due to the residuals of her service-
connected hysterectomy.  She described a dull, constant pain 
from the center of her back to just above the buttocks, and 
on the left side of the back.  However she denied any 
radiating pain into the buttocks or lower extremities.  She 
said that the pain was sometimes related to activity, but on 
other occasions was not, that it was affected by cold weather 
and by changes in the weather, that she could not wear a 
brace because of the residuals of her hysterectomy, and that 
she could not get down on her knees to do chores around the 
house.  Her service representative commented that he observed 
her to be shifting her weight during the hearing and the 
veteran said that she was doing so was because her back hurt. 

The Board finds that the preponderance of the evidence 
indicates that the veteran's lumbar strain is manifested by 
no more than characteristic pain on motion.  The veteran 
exhibited pain at the extremes of motion, but did not exhibit 
any of the criteria for the next higher evaluation such as 
muscle spasm on extreme forward bending, or loss of lateral 
spine motion, unilateral, in a standing position.  The 
preponderance of the evidence, therefore, is against an 
evaluation in excess of 10 percent under DC 5295.

The Board further finds, by a preponderance of the evidence, 
that the disability picture presented by lumbosacral strain 
more closely approximates mild symptoms of intervertebral 
disc syndrome than it approximates moderate symptoms, with 
recurring attacks.  While the veteran described a dull pain 
that would come and go, the EMG revealed no radiculopathy, 
and the neurological examination revealed numbness in the 
left leg, but no radiating pain.  In addition, there is no 
muscle spasm to warrant a higher evaluation.  In view of 
these findings, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent 
under DC 5293.  

Nor is a higher evaluation available under DCs 5003-5292.  
The veteran's limitation of motion of the spine was minimal, 
with pain noted only at the extremes of motion.  While the 
findings support a 10 percent evaluation, the preponderance 
of the 

evidence shows that limitation of motion of the lumbar spine 
is no more than slight.  Accordingly, an evaluation in excess 
of 10 percent is not warranted for arthritis with limitation 
of motion.  

C.  Left Knee

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 30 percent 
evaluation is warranted for severe impairment of the knee, 
with recurrent subluxation or lateral instability, a 20 
percent evaluation is warranted for moderate impairment, and 
a 10 percent evaluation is warranted for slight impairment.  

Service connection for patellofemoral syndrome, left knee, 
was granted based on the veteran's complaints of knee pain 
during her separation examination, and the results of the VA 
examination.  The examination report noted that the veteran 
complained of a history of knee pain for many years, with 
crepitation upon bending, using the stairs, and squatting.  
She described chronic pain, with "a little swelling, but it 
is rare," as well as stiffness and giving away of the knee, 
which was also described as occurring only rarely.  There 
were no flare-ups reported, she was able to perform normal 
daily activities, and she did not wear a brace or use a cane.  
She treated the knee with over-the-counter medication.  

The examiner observed that the veteran could ambulate 
normally, and she could toe and heel walk and squat.  
Examination of the knees showed "some anterior knee pain and 
some mild crepitation," and there was "slight" pain with 
motion.  Flexion was to 130 degrees, and extension was to 0 
degrees.  There was no effusion, no joint line pain, 
McMurray's test was negative, and the knees were described as 
stable to medial and lateral and posterior and anterior 
testing.  The diagnosis was bilateral patellofemoral 
syndrome.  X-rays of the knees revealed them to be normal, 
with no arthritis or other pathology.  

VA treatment records from November 1998 noted that the 
veteran complained of bilateral knee pain, worse on the left, 
with "popping out."  She reported occasional mild swelling 
but denied redness or heat.  She was noted to be "wearing 
support today which helps."  There was no edema or erythema 
and her gait was normal.  The assessment was knee pain.  

The veteran withdrew her claim for an increased evaluation 
for her right knee disability.  Only the rating concerning 
her left knee is in issue.  At her personal hearing, the 
veteran testified that she suffered from a sharp pain in the 
knee, and that she wore an elastic brace on the left knee 
because the knee would "pop out" or "give away."  She 
indicated that she felt that the knee was unstable.  She said 
that the knee could give out at any time, and would happen 
"almost all the time on stairs."  She testified that she 
had fallen down her back steps because of the knee giving 
out.  She said that the giving out of the knee was not 
associated with pain, but that the knee was painful "almost 
all the time," regardless of whether she was sitting or 
standing.  She also said that her knees were affected by the 
weather. 

In view of the lack of any objective evidence of recurrent 
subluxation or lateral instability, the VA examiner's 
findings that the knees were stable, and the fact that there 
was no observable impairment of gait, the Board finds that 
the preponderance of the evidence is against a compensable 
evaluation for patellofemoral syndrome, left knee, under DC 
5257.  The Board has also considered the application of DCs 
5260 and 5261.  However, in view of the minimal limitation of 
motion, these codes are not for application.  In addition, 
the Board notes that in view of the lack of X-ray evidence of 
arthritis, DC 5003 is not for application.  

D.  Migraine Headaches

Under 38 C.F.R. § 4.124a, DC 8100, a 30 percent evaluation is 
warranted for migraines with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months, and a 10 percent evaluation is warranted for 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A noncompensable 
evaluation is warranted for less frequent attacks.  

Service connection for migraine headaches was granted by the 
RO based on service medical records that showed treatment for 
frequent headaches, diagnosed as tension 


headaches, and on the results of an April 1998 VA 
examination.  The RO assigned a noncompensable evaluation.  

The examiner reported that the veteran complained of daily 
headaches that would begin an hour after getting out of bed 
in the morning, and that lasted throughout the day.  The 
veteran said that her headaches had been getting 
progressively worse over the years and that she was unable to 
function 50 percent of the time due to headaches.  She took 
Excedrin Migraine for the headaches which reduced the 
intensity of the headaches but did not eliminate them.  She 
described a dull aching pain that would begin in the occiput 
and radiate to the frontal area bilaterally.  Turning her 
head caused blurring of vision, but otherwise there were no 
visual disturbances associated with the headaches, and she 
denied nausea, vomiting, dizziness, blackouts or seizures.  
She was given an MRI of the brain that was determined to be 
normal.  The VA examiner's diagnosis was chronic muscle 
contraction headaches, reaching migraine in intensity and 
degree and associated with loss of functioning.  

VA treatment records from November 1998 noted that the 
veteran complained of almost daily headaches that would start 
in the neck and radiate to the entire head, with occasional 
nausea but without vomiting.  She said that her medication 
helped but made her drowsy.  She described her headaches as 
debilitating, and said that she was unable to work and had to 
lie down for relief.  Another entry later that month 
indicated that the veteran's medication had helped reduce the 
frequency of headaches from daily to three times a week, and 
that she was having no adverse effects from the medication.  
She also reported that she was sleeping better.  
Correspondence dated in December 1998, from a VA Registered 
Nurse, stated that the veteran was "quite debilitated by 
almost daily headaches that have had a profound effect on her 
ability to function.  When [the veteran] has headaches, she 
must rest and sleep to relieve them and takes medication that 
cause drowsiness."  The nurse further stated that the 
veteran's headaches were related to her service-connected 
neck disability.  Treatment records from January 1999 
indicated that the veteran had headaches related to her 
service-connected sinusitis.


At her personal hearing, the veteran testified that she 
suffered from headaches that would "radiate up the back of 
[the] head around to the front," that would cause her eyes 
to be sensitive to light and would cause nausea.  She said 
that when the headaches hit, "there's just nothing else I 
can do but go lay down," and that she would then be 
incapacitated for the whole day.  She said that her 
physicians were unsure whether her headaches were muscle 
tension headaches, or were related to her cervical disk 
problem, that she was taking various medications to treat 
both causes, and that the combination of drugs had reduced 
the frequency of headaches from seven times a week to three 
times a week.  The veteran stated that she would also get 
sinus headaches and it was difficult to differentiate them 
from her other headaches.

The Board notes that the medical evidence does not indicate 
that the veteran suffers from migraine headaches with 
prostrating attacks.  The VA examiner and other medical 
professionals have indicated that the veteran suffers from 
muscle contraction headaches, and these have not been 
described as prostrating attacks.  The veteran has complained 
of a dull pain with occasional nausea, but has denied 
vomiting, dizziness, blackouts or seizures, and the Board 
notes that the frequency of her headaches has been improved 
due to medication.  In addition, there is medical evidence 
indicating that her headaches are at least in part due to 
service-connected sinusitis and her cervical disability.  
Nevertheless, while the veteran does not suffer from migraine 
headaches with prostrating attacks, the evidence does 
indicate that the veteran suffers from frequent, quite 
debilitating attacks, and the VA examiner did state that 
these reached migraine headaches in intensity.  Consequently, 
the Board considers that the benefit-of-the doubt is best 
served by assigning a 10 percent evaluation for headaches.  

The Board finds further, however, that the preponderance of 
the evidence indicates that the veteran's headache symptoms 
are not analogous to more than characteristic prostrating 
attacks averaging one in two months over the last several 
months, since, as mentioned above, the veteran's headaches 
have not been described as prostrating.  Therefore, an 
evaluation in excess of 10 percent is denied.  



ORDER

Subject to the rules and regulations governing the award of 
benefits, service connection for sinusitis is granted. 

For the period prior to November 16, 1998, a noncompensable 
evaluation is assigned for hiatal hernia, and a 10 percent 
evaluation is assigned from November 16, 1998.  To this 
extent, the veteran's claim is granted.  An evaluation in 
excess of 10 percent is denied. 

Entitlement to an evaluation in excess of 10 percent for 
residuals of lumbar strain with left radiculopathy, 
scoliosis, and minimal arthritis, is denied. 

Entitlement to a compensable evaluation for patellofemoral 
syndrome, left knee, is denied.   

Entitlement to a 10 percent evaluation for migraine headaches 
is granted.  Entitlement to an evaluation in excess of 10 
percent for migraine headaches is denied. 


REMAND

The Board notes that the rating criteria for breast surgery, 
under 38 C.F.R. § 4.116, DC 7626, require consideration of 
the type of surgery performed, and the extent of tissue 
removed.  See DC 7626, notes 1 - 4.  The service medical 
records in the claims folder, however, do not include any 
records of the 1992 breast surgery.  These records should be 
obtained for the Board's review.  In addition, the veteran 
has complained of painful post-surgical scars and the 
December 1998 VA examination report indicated that the 
veteran had thickened post-surgical scars.  Consideration 
should therefore be given for an additional rating under 
38 C.F.R. § 4.118. 

While the VA examiner indicated in April 1998 that the 
veteran's asthma and bronchitis were asymptomatic, the Board 
notes that the pulmonary function tests (PFT) showed the 
ratio of Forced Expiratory Volume in one second to Forced 
Viral Capacity (FEV-1/FVC) to be 77 percent.  The PFT, 
however, did not include testing of the Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)).  In addition, the Board notes that the veteran 
testified that she was receiving daily inhalational 
medication.  In view of the above, the Board finds that 
additional development concerning the veteran's respiratory 
impairment is necessary.

The veteran's cervical strain has been evaluated under 
38 C.F.R. § 4.71a, DCs 5010-5290, which require consideration 
of limitation of motion.  The VA examination, however, did 
not included any discussion of the range of motion of the 
veteran's neck.  Therefore, additional examination is 
required.  

1.  The RO should make another attempt to 
secure the veteran's service medical 
records detailing the 1992 breast 
surgery.

2.  The veteran should be afforded an 
additional VA pulmonary function test, 
which should include testing of the 
Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method 
(DLCO (SB)).  In addition, the examiner 
should determine whether the veteran is 
taking inhalational or oral 
bronchodilator therapy, or inhalational 
anti-inflammatory medication, and if so, 
should report on the frequency of such 
medication or therapy.  The claims folder 
should be made available to the examiner 
for review before the examination.  

3.  The veteran should be afforded 
another VA orthopedic examination to 
determine the range of motion of the 
veteran's cervical spine.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  

4.  Following completion of the above-
requested actions, the RO should 
readjudicate the issue of determination 
of the initial rating for post-operative 
bilateral breast reduction with left 
silicone implant and bilateral 
microcalcifications.  The RO should 
include consideration for an additional 
rating under 38 C.F.R. § 4.118.  In 
addition, the RO should readjudicate the 
issues of determination of the initial 
ratings for chronic asthma and 
bronchitis, and for residuals of 
cervical strain with scoliosis, disc 
bulging, and degenerative narrowing.

5.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

If any of the benefits sought on appeal are not granted in 
full, the veteran and her representative should be furnished 
a supplemental statement of the case and be afforded the 
applicable opportunity to respond before the record is 
returned to the Board for further review.  The purpose of 
this REMAND is to obtain additional development, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until she is notified by 
the RO.



		
BRUCE KANNEE 
	Member, Board of Veterans' Appeals

 



